DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending as filed on 4/12/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a first step of “setting a target range for the anhydride-amine stoichiometry in a reaction mixture…” 
The claim then goes on to recite combining solvent and monomers “to form the reaction mixture,” and further recites that “the reaction mixture has a polyamic acid content…” 
The claim recites forming the reaction mixture by simply “combining” the recited components. There is no recitation of a reaction which would produce a polyamic acid, yet the claim requires polyamic acid to be present in “the reaction mixture.” Therefore, a reaction between the recited monomers must have occurred in order to form the must contain the recited starting monomers in their unreacted form in addition to the recited polyamic acid product, or, if the recited reaction mixture is only required to have polyamic acid product (with no requirement as to the presence of unreacted monomer). 
Because of a lack of antecedent basis, and further because of the ambiguity described above, it is additionally unclear as to what is meant by “the anhydride-amine stoichiometry in a reaction mixture,” as recited in line 2 of claim 1. In particular, it is unclear as to whether “the anhydride-amine stoichiometry” refers to the balance of anhydride and amine end groups in the polyamic acid, or refers to the balance of unreacted dianhydride and diamine monomers added during the “combining” step, or refers to the balance of all anhydride and amine groups on every component of the reaction mixture, including both the unreacted monomers and the polyamic acid product. 
Claims 2-10 are unclear for the same reasons set forth above due to their dependence from claim 1. For examination purposes, “the reaction mixture” has been interpreted as comprising polyamic acid, and not necessarily comprising (while not excluding) unreacted monomer. “The anhydride-amine stoichiometry” has been interpreted as referring to the ratio of anhydride to amine end groups on the polyamic acid product.
Additionally:
Claim 5 recites a range of mole percentages, including negative percentages. However, the claim does not specify how to calculate the percentage, nor is it clear what is meant by a negative percentage. Therefore, because it is not clear how to determine whether a target range falls within the presently claimed range, the scope of the claim is unclear. For examination purposes, -25 mole% has been interpreted as 25 mole% excess of amine groups relative to anhydride groups, while 25 mol% has been interpreted as a 25 mole% excess of anhydride groups relative to amine groups.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2007/0299189) in view of Thierry et al (US 2004/0019179) and Kaushiva (US 2014/0296472).
As to claims 1-3 and 6, Cao discloses several embodiments of a polymerization reaction between bisphenol A dianhydride (BPADA) and phenylenediamine to produce a polyetherimide. In particular:
In [0032], Cao discloses a polymeric dianhydride, which is a polyetherimide derived from BPADA and meta-phenylenediamine (corresponding to the monomers recited in instant claim 2). 
In [0054-56], Cao further discloses a polymeric aromatic diamine [0054] prepared by reaction of a non-polymeric aromatic diamine and a dianhydride [0055]. Cao specifically teaches an embodiment wherein the non-polymeric diamine is meta-phenylenediamine and the dianhydride is BPADA [0056].
In [0112], Cao further discloses polyetherimides comprising structural units from a dianhydride and diamine, prepared by refluxing in o-dichlorobenzene (a solvent as named in instant claim 3) in the presence of catalyst. Cao discloses suitable dianhydrides including BPADA [0158], and suitable diamines including meta- and para-phenylenediamine [0196]. 
In [0222-3], Cao further discloses polymerization of first and second monomers in a solvent in the presence of organoclay and catalyst to provide a composite having an organoclay component and a polymer (polyetherimide) component. Cao specifically names a polymer component wherein the monomers are BPADA and meta-phenylenediamine [0224], and names o-dichlorobenzene as suitable solvent [0225].
In an example [0361], Cao teaches forming a reaction mixture by combining components including solvent (o-dichlorobenzene and veratrole; both named in instant claim 3), BPADA and diamine, followed by reaction for 2 hours. After reacting for two hours, Cao discloses that the sample contains polymer. Given that the reaction is conducted at 100 C (i.e., lower than the temperature - 165 C - utilized in the instant examples), there is reasonable basis to conclude that Cao discloses a reaction mixture comprising polymer which contains at least some amount of the polyamic acid precursor to the polyetherimide.  
Cao discloses [0361] analyzing a sample of the reaction mixture by IR spectroscopy in order to determine the ratio of amine end group to anhydride end group (corresponding to “calculating the anhydride-amine stoichiometry” as presently recited). Cao further teaches adding additional diamine in order to “correct” for excess anhydride content. Cao fails to explicitly teach a preliminary step of “setting a target range for the anhydride-amine stoichiometry.” However, given Cao’s teaching to analyze the end group content by IR in order to adjust the reaction stoichiometry and “correct” for excess anhydride, one having ordinary skill in the art would appreciate that a particular stoichiometry of amine and anhydride in the reaction mixture was desired (i.e., targeted) by Cao. Therefore, Cao discloses a method which comprises a step of selecting (setting) a desired (target) range for the anhydride-amine stoichiometry in a reaction mixture, as presently recited.
As established above, Cao exemplifies preparing polyetherimide with monitoring (and adjusting) of stoichiometry by utilizing infrared (IR) analysis to analyze amine and anhydride end group content [0361]. Cao further teaches that other art recognized techniques may be utilized, including HPLC, NMR and end group titration [0227]. However, Cao fails to specifically teach preparing polyetherimide with monitoring and adjusting of stoichiometry by utilizing near infrared (NIR) analysis. 
Thierry teaches a process for preparing a condensation polymer (polyamide) from diamines and diacids (abstract). Thierry teaches continuously measuring the ratio of acid and amine end groups in a reaction mixture by means of Near InfraRed spectrometric analysis in order to adjust the flow rates reactant mixtures into the reactor [0120, 140-1]. See also [0130].
Similarly, Kaushiva teaches a process for making a polyamide from stoichiometrically imbalanced mixtures (abstract), and teaches in-line monitoring via mid-infrared, near-infrared or raman spectroscopy to provide single-point control of stoichiometry [0066]. Kaushiva describes an example where an NIR probe in the melt stream is used to determine end group balance, and adjustment to the molar balance is made by using the spectroscopic data [0106]. 
In light of the disclosures of Thierry and Kaushiva, NIR was an art-recognized technique capable of providing in-line and continuous monitoring of polymer end groups, and known for use in polymerizations comprising a step of adjusting the stoichiometric balance of reactants based on the end group analysis. When carrying out a polymerization wherein the stoichiometry of reactants are adjusted based on spectroscopic analysis of the end group balance in a product stream, the person having ordinary skill in the art would have been motivated to use an inline spectroscopic method, such as NIR, in order to simplify the process by eliminating the step of removing and preparing a sample for spectroscopic analysis.  It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyetherimide with spectroscopic end group monitoring and stoichiometry adjustment, as disclosed by Cao, by substituting the use of infrared analysis of a removed sample of reaction mixture for the use of in-line near infrared analysis of the reaction mixture, such as described in Thierry and Kaushiva. 
As to claim 4, modified Cao suggests a process according to claim 1, as set forth above. Cao teaches addition of a chain stopper in [0228], which corresponds to an end capping agent as presently recited. Cao further exemplifies polyetherimides which are 
 As to claim 5, modified Cao suggests a process according to claim 1, as set forth above. In the example disclosed in [0361], Cao discloses that, when the polymer sample is found to contain 0.5 mole% excess anhydride, diamine is added to correct for the excess anhydride amount. Cao also discloses polyetherimides having anhydride terminal groups [0032], as well as utilizing a molar excess of diamine in order to provide an amine terminated polyetherimide [0055]. In light of Cao’s disclosures of polyetherimides having substantially equal amine-anhydride groups, as well as both amine-terminated and anhydride-terminated polyetherimides, the person having ordinary skill in the art would have been motivated to select any appropriate target anhydride-amine stoichiometry in order to achieve the desired amine end group or anhydride end group content in the polyetherimide, including any appropriate amine excess for preparing amine-terminated polyetherimide, or any appropriate anhydride excess for preparing anhydride-terminated polyetherimide. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyetherimide, as suggested by modified Cao, by targeting any appropriate range of anhydride-amine stoichiometry in order to achieve the desired balance of end groups, including within the presently claimed range.
As to claim 7, modified Cao suggests a process according to claim 1, as set forth above. Thierry teaches that the NIR probe has a spacing between emitting and receiving probe of 4 mm [0135], which falls within the presently claimed range.
As to claim 10, modified Cao suggests a process according to claim 1, as set forth above. Cao teaches reaction in the presence of a catalyst [0112].

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2007/0299189) in view of Thierry et al (US 2004/0019179) and Kaushiva (US 2014/0296472), and further in view of Stegall et al (US 2014/0171613).
The rejection of claims 1-7 and 10 over Cao, Thierry and Kaushiva is incorporated here by reference. 
Modified Cao fails to teach a suitable range of solids content for the reaction mixture, and fails to teach sampling the reaction mixture under superatmospheric pressure. 
Like Cao, Stegall teaches a polyetherimide prepared from BPADA, m-phenylenediamine and a chain stopper selected from phthalic anhydride and aniline, preferably in ortho-dichlorobenzene as solvent [0009, 13, 31]. Stegall teaches specific conditions for introducing an inert gas sparge into a reaction mixture at elevated temperatures to achieve previously unavailable useful benefits, such as more efficient water removal and lower foam generation [0012, 0014]. Stegall further teaches that sufficient solvent is generally utilized to provide a solids content in the preferred range between about 15-60% [0031]. Stegall discloses that the reaction solution is blanketed under an inert gas to avoid deleterious oxidation, and can be run at superatmospheric pressure [0034]. 
When preparing a polyetherimide from BPADA, meta-phenylenediamine, and phthalic anhydride or aniline as chain stopper in ortho-dichlorobenzene solvent, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RACHEL KAHN/Primary Examiner, Art Unit 1766